SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-11c or Section 240.14a-12 Jacksonville Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: March 30, Dear Stockholder: We cordially invite you to attend the Annual Meeting of Stockholders of Jacksonville Bancorp, Inc.The annual meeting will be held at our main office, 1211 West Morton Avenue, Jacksonville, Illinois at 1:30 p.m., Illinois time, on April 28, 2009. The enclosed Notice of Annual Meeting and Proxy Statement describe the formal business to be transacted.During the annual meeting we will also report on our operations.Certain of our directors and officers will be present to respond to any questions that stockholders may have.Also enclosed for your review is our Annual Report to Stockholders, which contains detailed information concerning our activities and operating performance. The annual meeting is being held so that stockholders may consider the election of directors and the ratification of the appointment of BKD LLP, as the independent registered public accounting firm for the 2009 fiscal year.For the reasons set forth in the Proxy Statement, the Board of Directors has determined that the matters to be considered at the annual meeting are in the best interests of our stockholders, and the Board of Directors unanimously recommends a vote “FOR” each matter to be considered. It is important that your shares be represented at the annual meeting, whether or not you plan to attend personally.Please complete, sign and date the enclosed proxy card and return it as soon as possible in the postage-paid envelope provided so that your shares will be represented at the annual meeting.You may revoke your proxy at any time prior to its exercise, and you may attend the annual meeting and vote in person, even if you have previously returned your proxy card.However, if you are a stockholder whose shares are not registered in your own name, you will need additional documentation from your record holder to vote personally at the annual meeting. We thank you for your prompt attention to this matter and appreciate your support. Sincerely, /s/ Andrew F. Applebee /s/ Richard A. Foss Andrew F. Applebee Richard A. Foss Chairman of the Board President and Chief Executive Officer JACKSONVILLE BANCORP, INC. 1211 West Morton Avenue, Jacksonville,
